DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 and 21-32 are allowed.
Regarding claim 1, Brown et al. (US 5,257,208) teaches a handheld-sized (Abstract), battery-powered (Abstract) backflow testing device (1; Figure 1) comprising: (a) a first fluid line (72; Figures 9 and 12) connectable to a first source of fluid (tubing and fitting 2 is connected to Testcock #2; Figures 9 and 12) and a first fluid pressure therefor (testcock #2 will have a pressure within it); (b) a second fluid line (73; Figures 9 and 12) connectable to a second source of fluid (tubing and fitting 73 is connected to testcock $3) and a second fluid pressure therefor (testcock#3 will have a pressure within it); (c) at least one pressure sensor (81 and 82; Figure 9) fluidly connected to said first and said second fluid lines (the combination of Figure 9 and 12 will have sensors 81 and 82 connected to the testcock#2 and the testcock#3); (d) electrical circuitry (computer; Column 11, Lines 33-37) configured to provide real time differential pressure measurements (Column 16, Lines 12-21) between said first and said second fluid lines; (e) electrical circuitry (computer; Column 11, Lines 33-37) and an electronic display (131; Figure 5) configured to display said real time differential pressure measurements (Column 12, Lines 6-14); (f) a capture value button (109;  6-14) as a captured value when said capture value button is depressed (Column 12, Lines 6-14); and (g) a battery power supply (Abstract; Column 6, Lines 40-45) electrically interconnected with said at least one pressure sensor (the battery that is used to power up the components in the system must be electrically connected to the pressure sensors 81 and 82 in order to read the pressure measurements), said electronic display (the battery that is used to power up the components in the system must be electrically connected to the display 131 in order to display the pressure measurements), and the electrical circuitry associated with said capture value button (the battery that is used to power up the components in the system must be electrically connected to the capture value button in order to hold the desired pressure measurements).
Hubert et al. (US 6,212,937) teaches pushing a capture button to record differential pressure at a given moment in time (Column 4, Lines 15-20).
Neeley et al. (US 20140266765) teaches pressing a capture button in order to save a measurement data at an instance of time ([0026]).
In claim 1, the specific limitations of “a capture value button and electrical circuitry configured to capture a differential pressure measurement as a captured value when said capture value button is depressed without interrupting said display of said real time differential pressure measurements" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made 
Claims 2-8 and 21-32 are also allowed due to dependency on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856